IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MICHAEL B. SELIG                      : No. 704 MAL 2014
                                      :
                                      :
            v.                        : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
THE ZONING HEARING BOARD OF           :
NORTH WHITEHALL TOWNSHIP              :
                                      :
                                      :
            v.                        :
                                      :
                                      :
RAYMOND SLOYER AND SHEILA             :
SLOYER, H/W,                          :
                                      :
                     Intervenors      :
                                      :
                                      :
                                      :
                                      :
PETITION OF: MICHAEL B. SELIG         :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.